Citation Nr: 1542490	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation based on the need for aid and attendance of another, with the Appellant substituted as the claimant.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
	Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant and G.B.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967, and he died in July 2011.  The Appellant is the Veteran's surviving spouse.  

These matters are presently before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2013 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Appellant and G.W. appeared at a hearing before the undersigned Veterans Law Judge. 

Also in January 2014, the Board dismissed the Appellant's withdrawn claim seeking service connection for tinnitus and remanded the service connection claim for asbestosis, as well as the claims set forth above, for further development.

As referenced in the Board's April 2014 decision, the Appellant has been substituted as the claimant in the Veteran's appeal of his claim seeking special monthly compensation based on the need for aid and attendance of another, as the claim was pending at the time of the Veteran's death, pursuant to 38 C.F.R. § 3.101. 

As a result of the development requested by the Board in April 2014, service connection for asbestosis, with the Appellant substituted as the claimant, was granted, as reflected in an October 2014 rating decision.
 
As further development is required with regard to the Appellant's claims seeking burial benefits and service connection for the cause of the Veteran's death, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his lifetime, the Veteran was in need of regular aid and attendance of another person due to his service-connected asbestosis.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person, with the Appellant substituted as the claimant, have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his lifetime, the Veteran sought special monthly compensation based on his need for the aid and attendance of another, asserting that his now service-connected asbestosis rendered him unable to function independently and required him to enlist the aid and attendance of another.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress herself or to keep herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  The determination must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

A VA aid and attendance examination was completed by a VA physician in March 2011, approximately four months prior to the time of the Veteran's death.  At the time the examination form was completed, the Veteran was hospitalized after being transported to the facility via ambulance.  The examining physician indicated that the Veteran was accompanied to the hospital by his spouse, the Appellant, and that he was unable to locomote either inside or outside his home without the aid of another due, in part, to his respiratory distress resulting from his now service-connected asbestosis.  Indeed, the Veteran required oxygen therapy at the time of this examination.  

Given this medical assessment of the Veteran's health, the Board finds that the Veteran's need for aid in locomoting outside and inside his home indicates that the Veteran's physical incapacity required assistance on a regular basis to him from hazards or dangers incident to his daily environment.  Furthermore, as referenced above, to the extent that this assistance was rendered by his spouse, this fact does not negate the Veteran's medical need for such aid as a result, at least in part, from his service-connected asbestosis.  

In sum, the VA medical professional who examined the Veteran in March 2011 concluded that the Veteran was in need of the aid and attendance of another as a result of his (now) service-connected asbestosis, and there is no medical or lay evidence suggesting otherwise.  When reasonable doubt is resolved in the Veteran's favor, the Board concludes that during his lifetime, the Veteran was entitled to special monthly compensation based on his need for the aid and attendance of another; accordingly, the Appellant, who has been substituted as the claimant, is entitled to the benefit owed the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.101, 3.102.


ORDER

Special monthly compensation based on the need for aid and attendance of another, with the Appellant substituted as the claimant, is granted.


REMAND

Pursuant to the Board's 2014 remand directives, a VA medical opinion regarding the relationship between the Veteran's cause of death and service was obtained in August 2014.  However, while the VA physician who rendered the requested opinion concluded that the Veteran's asbestosis was related to service, he declined to link the Veteran's respiratory-related cause of death to service, noting that the Veteran's death certificate indicates that his respiratory failure was related to his rheumatoid arthritis.  The physician further noted that while the Veteran's death certificate indicated that he had died in a hospital setting, the Veteran's treatment records from his final illness and hospitalization were not of record.  The physician further indicated that these records could reflect that the Veteran's fatal respiratory failure was related to his service-connected asbestosis; however, without these records, the physician could not assume such a relationship.  

Indeed, a review of the record does not reflect any treatment after March 2011, nor any request for the Veteran's treatment records from his final illness.  Accordingly, with any assistance necessary from the Appellant, these records must be obtained, and a new medical opinion addressing whether the Veteran's asbestosis caused or contributed to the Veteran's cause of death must be obtained.  
As to the Appellant's claim seeking burial benefits, this claim is inextricably intertwined with her claim seeking service connection for the cause of the Veteran's death, as a favorable resolution of her cause of death claim would provide a basis for awarding service-connected burial benefits.  As an aside, the Board notes that the current record, which reflects a retroactive award of service connection for asbestosis, provides a basis for awarding nonservice-connected burial benefits.  In that regard, one basis for awarding nonservice-connected burial benefits is the Veteran's receipt of service connection for a disability at his time of death.  However, nonservice-connected burial benefits provide less monetary compensation than service-connected burial benefits.  Thus, in order to provide the Appellant with the greatest possible benefit, adjudication of her claim for burial benefits is deferred pending the development of her claim for service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she complete a release form to allow VA to request the treatment records from the Veteran's last illness and hospitalization.

2.  Then, obtain a medical opinion addressing the potential relationship between the Veteran's cause of death and service, to include his service-connected asbestosis.  

After reviewing the Veteran's claims file, to include any treatment records obtained from his last illness and hospitalization, the medical professional is asked to state whether it is at least as likely as not that the Veteran's service or service-connected asbestosis caused or contributed to his death.

A complete rationale must be provided for the requested opinion.   

3.  Finally, readjudicate the Appellant's claims seeking service connection for the cause of the Veteran's death and for burial benefits, to include consideration of entitlement to service-connected and nonservice-connected benefits.  If any benefit remains denied, issue a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


